Title: From Tench Tilghman to Timothy Pickering, 10 May 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        

                            Dear SirHead Quarters 10th May 1781
                        
                        His Excellency very much approves your plan of bringing down the shad daily—only taking care to give each
                            Cargo as much salt as will secure them against a passage longer than the common calculation.
                        The Magazine at West point is in a more deplorable condition for want of a covering of Boards. The last Storm
                            has damaged the Ammunition considerably and now the Water has found its way in, very little Rain will be hurtful. It will
                            take about 200 Boards to cover the Magazine. If they cannot be procured by any other means the General will grant an
                            impress. You will be pleased to see as soon as possible what can be done in it. I am Yr most obt Servt
                        
                            Tench Tilghman A.D.C.
                        
                    